Citation Nr: 1514376	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg disability to include a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2, 1956, to July 13, 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In November 2007, the Board, in pertinent part, denied a claim for entitlement to service connection for a right leg disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand part of the Board's November 2007 decision that denied entitlement to service connection for a right leg disability, for further development.  Specifically, the Court found that the Veteran should be provided with a VA examination to determine whether he had a current right leg disability that was related to active duty.

In October 2009, the Board remanded the claim for additional development based on the instructions in the Joint Remand.

The case was returned to the Board, and in a February 2011 decision, the Board denied the claim.  In that decision, the Board noted that the Veteran had been denied service connection for synovitis of the right knee in a March 1967 rating decision and for a right foot condition in the December 2003 rating decision, both of which had become final, and thus, only right leg disabilities would be considered.

The Veteran appealed the February 2011 decision to the Court and, in November 2011, the Court granted a Joint Remand by the parties to vacate and remand the Board's February 2011 decision for further development, including providing adequate reasons and bases as to whether the issue of service connection for a right knee disability was before the Board.

In May 2012, the Board remanded the claim for additional development based on the instructions in the Joint Remand.  In December 2012, the Board reopened the issue of entitlement to service connection for a right knee disability and again remanded this case for further development.

In an April 2013 Board decision, service connection for a right leg disability, to include a right knee disability, was denied.  The Veteran appealed that decision to the Court and, in February 2014, the Court granted a Joint Remand by the parties to vacate and remand the April 2013 decision for further development, including obtaining a medical opinion that acknowledges or considers the Veteran's report of "ongoing symptoms in his right knee since service".

In May 2014, the Board remanded the claim for additional development based on the instructions in the Joint Remand.

In February 2015, the Veteran's representative asserted that there was clear and unmistakable error in the March 1967 rating decision that denied service connection for a right knee and left ankle disability.  The Board cannot take original jurisdiction of this request to revise a prior RO decision.  Therefore, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A right leg disability was not noted upon entrance to service and it is debatable as to whether a right knee disability pre-existed service.
 
2.  The current right leg disability was not affirmatively shown to have had onset during service; right knee arthritis was not manifested to a compensable degree within one year from the date of separation from service; and the right leg disability is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard November 2009 letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a December 2014 supplemental statement of the case, which cured any timing-of-notice defect.  Additionally, the February 2014 Joint Motion (or prior Joint Motions) did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Additionally, the Veteran has been provided multiple VA medical examinations in connection with the claim.  This case has been remanded four times.

Pursuant to the Board's October 2009 remand, the Veteran was provided a VA joint examination in February 2010 and a VA skin examination in March 2010.  In the November 2011 Joint Motion, the parties agreed that these examinations did not adequately address the Veteran's current right knee arthritis.  The Board finds that while these examinations and opinions are inadequate to address right knee arthritis, they provide sufficient evidence to address leg disabilities other than arthritis.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Pursuant to the Board's May 2012 remand, the Veteran was provided a VA medical examination in July 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation. 

Pursuant to the Board's December 2012 remand, the Veteran was provided a VA medical examination in February 2013.  In the February 2014 Joint Motion, the parties agreed that this examination did not adequately acknowledge or consider the Veteran's report of ongoing symptoms in his right knee since service.  Accordingly, the Board finds that the February 2013 VA examination is inadequate for rating purposes and will not be discussed further.
Most recently, a VA expert medical opinion was obtained in July 2014 pursuant to the Board's May 2014 remand.  The opinion also contains sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's report of ongoing symptoms in his right knee since service and his prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  As such, the July 2014 VA medical opinion resolves the duty to assist issues raised in the February 2014 Joint Motion.  See Carter, 26 Vet. App. at 542-43.  Additionally, the Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Analysis

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

As to a current disability, the record shows that the Veteran has right knee arthritis, based on an MRI on May 27, 2009; cellulitis, shown in August 2007; and atopic dermatitis, shown in March 2010, all during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Thus, the current disability element of the claim is met by these varying diagnoses.

As a chronic disease, right knee arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a) (2014).  In this case, there is no evidence of right knee arthritis in service or the year after service.  The diagnosis, to be compensable, would require x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The Veteran was not diagnosed with arthritis during service and was given an x-ray in service that was found to be within normal limits.  See STR (May 5, 1956).  Additionally, there is no x-ray evidence of arthritis within one year of his separation.  Instead, arthritis of the right knee is shown many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's right knee arthritis as a chronic disease.

As to the second requirement for service connection, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  This presumption can only be rebutted with clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (only those conditions that are recorded in examination reports are considered noted).

The Veteran's March 1956 enlistment examination notes normal lower extremities.  On May 25, 1956, the Veteran was treated for spontaneous knee pain and swelling.  The Veteran reported that "about 2 years ago he fell off a mule and injured his right knee.  At that time the pain was severe and he was unable to walk for approximately one week."  On June 8, 1956, the Veteran was diagnosed with acute synovitis of the right knee due to overuse.  In a July 2, 1956, Report of Board of Medical Survey, the Medical Board opined that the right knee synovitis was neither incurred in nor aggravated by a period of active military service and recommended that the Veteran be discharged from the Naval Service.  On the same day, the Veteran signed a certificate indicating that he had full knowledge of the findings of the Medical Board, namely that his injury was not incurred in the line of duty, and of his rights, including his right to a hearing, which he waived.

The Veteran reports ongoing symptoms in his right knee since service and denies any knowledge of a right knee injury due to a fall from a mule prior to service.  See e.g., VA Form 9 (Sept. 2004); Informal Hearing Presentation (Feb. 2015).

In July 2014, a VA examiner concluded that although there is no objective evidence of the pre-service knee injury, based on the objective in-service record, there is clear and unmistakable evidence (obvious and manifest) both that the Veteran had a right knee disability that existed prior to service and that it was not aggravated (permanently increased in severity) during service.

Even in light of this opinion, the Board ultimately finds that there is not clear and unmistakable evidence that a right knee disability preexisted service.  While there is compelling medical evidence that a disability preexisted service, there is no pre-service documentation of an injury, diagnosis, or treatment and neither the service nor the post-service medical evidence sheds light on the nature or severity of any pre-existing knee injury other than a passing reference to falling off a mule and conclusory in-service findings that it existed prior to service.  Additionally, the Veteran has no recollection of a pre-service injury.  As the Board finds that it is debatable as to whether a right knee disability pre-existed service, there is no need to address the second prong of rebutting the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089, 1345 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also Vanerson v. West, 12 Vet. App. 254, 26 (1999) (discussing clear and unmistakable evidence).  Therefore, the presumption of soundness applies and the Veteran is presumed to have been in sound condition when he entered service.  Accordingly, given the manifestations of right knee problems in service, the "in-service incurrence" element of the claim is met.

The third and final requirement for direct service connection is a nexus between the Veteran's military service and his current right leg/knee disability.  See Davidson, 581 F.3d at 1313.  The evidence of record does not contain a positive nexus opinion with regard to either a skin condition affecting the right leg or arthritis of the knee.  The February 2010 VA examiner found that the Veteran's cellulitis was not caused or aggravated by his military service as there was no record of cellulitis or any right knee surgery in service.  The March 2010 VA skin examiner found no objective evidence of active cellulitis of the right leg, noting that it had been resolved, and opined that the Veteran's atopic dermatitis was not caused by or the result of the Veteran's service as there was no evidence of an onset of any chronic skin condition either in service or in close proximity to his separation from service.  Also, the July 2012 VA examiner agreed that the service treatment records did not show a diagnosis of rheumatic fever as a June 13, 1956, record states "[n]o laboratory or clinical suggestion of rheumatic fever" and that the cellulitis noted in August 2007 was a transient condition and had resolved.  Thus, to the extent the claim encompasses a skin condition of the right leg, these persuasive medical opinions do not show a relationship or nexus to the Veteran's service.  

Likewise, the July 2012 examiner opined that the Veteran's current right knee arthritis was not caused or aggravated by his military service because the medical literature did not support a finding that the Veteran's in-service acute synovitis with normal x-ray was related to the Veteran's current right leg disability.  Furthermore, the record did not show an onset of right knee arthritis in service or shortly after separation.  Finally, the July 2014 VA examiner also found that the Veteran's right knee arthritis was not related to his military service, noting the normal x-ray findings in service and the absence of right knee complaints shortly after separation.  Thus, to the extent the claim encompasses a right knee arthritis, these persuasive medical opinions do not show a relationship or nexus to the Veteran's service, including the in-service manifestation of right knee problems.  The VA examiners have not provided a positive medical nexus opinion supporting the claim and the Veteran has not submitted one.

To the extent that the Veteran believes that his right leg disability was due to his military service, the Veteran is competent to report leg pain and swelling since service, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, right knee arthritis, cellulitis, and atopic dermatitis are not simple medical conditions the Veteran is competent to self-diagnose, because they fall outside the realm of common knowledge of a lay person, that is, such diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that they were initially diagnosed several decades are service, during which time the Veteran worked as a laborer.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion as to the etiology of the current right knee arthritis, cellulitis, or atopic dermatitis and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  Notably, the VA examiners, in their expert medical opinions, considered the Veteran's theories, but they were not endorsed.

Alternatively, the "nexus" requirement may be established for a chronic disease, such as arthritis, by evidence of chronicity or continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As service treatment records, including induction and separation examinations, are negative for evidence of arthritis, service connection on the basis of chronicity is not warranted.  Moreover, synovitis was specifically identified, but a different disability in arthritis is the current musculoskeletal diagnosis.  The Board acknowledges the Veteran's report of ongoing symptoms in his right knee since service as has a medical professional.  As discussed above, there is no medical evidence that relates the current knee disability to the Veteran's reported history of in-service symptomatology.  In other words, in the current appeal, the Veteran has simply contended that he has had knee symptoms since service.  Such contentions alone do not support a grant of service connection for a knee disability based on continuity of symptomatology.  

The Board's finding is further supported by the objective medical evidence of record, which weighs against the idea that the Veteran's in-service knee complaints have continued since service.  In his December 2009 statement, the Veteran described seeking treatment in Double Springs, Alabama, for swollen knees in 1957 or 1958.  He also noted an incident of swollen knees 10 years later when he sought treatment in Jacksonville, Florida; was sent to Gainesville, Florida; and ultimately was sent home and instructed to take an aspirin.  The Veteran stated that he has had swollen knees "several times," but did not seek treatment.  In later lay statements, the Veteran refers to recurrent swelling of his knees and feet, stating that he did not seek treatment for this and the swelling would decrease within a few weeks.  See Statement (May 2003).  The Veteran previously filed a claim of service connection for a right knee condition in February 1967, which coincides with his reported recurrence of swollen knees in 1967 or 1968.  The record does not show a recurrence of these symptoms at any point between the 1957 or 1958 treatment and the treatment in 1967 or 1968.  In this way, there is an approximately 10 year period without reported symptoms.  While the Veteran has provided competent lay evidence of repeated instances of swollen knees, the reported frequency, which includes at least one period of 10 years without reported symptoms, does not rise to the level of continuous symptoms.  Thus, the weight of the evidence is against a finding of continuity of symptomatology.

In short, for reasons expressed above, the claim of service connection for a right leg disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right leg disability, to include a right knee disability, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


